[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              NOV 09, 2007
                               No. 06-11557                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket Nos. 05-60398-CV-WPD
                             02-60176-CR-WPD

RAFAEL DANIEL DE LA CRUZ-JIMENEZ,



                                                           Petitioner-Appellant,

                                    versus

UNITED STATES OF AMERICA,

                                                          Respondent-Appellee.

                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (November 9, 2007)

Before ANDERSON, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:

     Rafael Daniel De La Cruz-Jimenez, a prisoner proceeding pro se, appeals the
district court’s denial of his motion for extension of time to file a certificate of

appealability (“COA”). In a previous order, we granted the government’s motion

to dismiss in part, but allowed Jimenez to proceed in appealing the district court’s

January 25, 2006, order denying his motion to extend time to file a COA.

Therefore, the only issue on appeal was whether the district court abused its

discretion in denying Jimenez’s motion to extend time to file a COA. On appeal,

Jimenez does not address that issue, but rather argues the merits of his original 28

U.S.C. § 2255 motion. Accordingly, Jimenez abandons the only issue on appeal

and we must affirm. See United States v. Thomas, 242 F.3d 1028, 1033 (11th Cir.

2001) (holding that a party abandons an issue when the party fails to raise an

argument in an initial brief).

      AFFIRMED.




                                            2